IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20509


MULTI RESOURCE USA, INC., a Georgia
Corporation; JIAN DONG WANG,

                                                    Plaintiffs-Appellants,

                                 versus

JINHAI GROUP CORPORATION,

                                     Intervenor-Plaintiff - Appellee,

                                 versus

ANDREW C. MAO; KATHY H. MAO; CHEER INTERNATIONAL, INC.,

                                                    Defendants-Appellees.



           Appeal from the United States District Court
                for the Southern District of Texas
                           (H-98-CV-2837)


                              March 2, 2000

Before HIGGINBOTHAM     and   PARKER,     Circuit    Judges,   and   ATLAS,*
District Judge.

PER CURIAM:**

     With the benefit of oral argument, we are persuaded that the

grant of summary judgment should be affirmed.

     AFFIRMED.



     *
     District Judge of the Southern District of Texas, sitting by
designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.